- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Clarifications on Capitalization and Transfer of Rights with Compensation Rio de Janeiro, May 03 rd , 2010  Petróleo Brasileiro S.A.  Petrobras reaffirms that the processes which will lead to the definition of the amounts of the Capitalization, Onerous Assignment or of the Business Plan have not been concluded. In interviews granted to the local press, the eventual numbers used by the Company were aimed at facilitating the publics understanding and constitute mere hypotheses usually formulated by the executives, which in this case were utilized only to exemplify the orientations of the Board of Directors on April 30. According to the Communiqués released on February 25 th , 2010 and on November 19 th , 2009, the Company reaffirms that the amount of the Capitalization must take into consideration, among other aspects (i) the need to obtain financial resources for the future investments of its Business Plan; (ii) the obtainment of the financial resources to pay the Onerous Assignment and to execute the development of the area; and (iii) the optimization of the capital structure and opening up of new possibilities of financing, maintaining the optimum level of indebtedness. The amounts corresponding to the Business Plan for the 2010-14 period, the Onerous Assignment and the Capitalization of the Company will be widely released as soon as it has been defined, as usually proceeded by the Company. www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A.  PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 This document may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (Securities Act), and Section 21E of the Securities Exchange Act of 1934, as amended (Exchange Act) that merely reflect the expectations of the Companys management. Such terms as anticipate, believe, expect, forecast, intend, plan, project, seek, should, along with similar or analogous expressions, are used to identify such forward-looking statements. These predictions evidently involve risks and uncertainties, whether foreseen or not by the Company. Therefore, the future results of operations may differ from current expectations, and readers must not base their expectations exclusively on the information presented herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 03, 2010 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
